

105 S61 RS: To remove the sunset provision of section 203 of Public Law 105–384 and for other purposes.
U.S. Senate
2017-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 111115th CONGRESS1st SessionS. 61[Report No. 115–88]IN THE SENATE OF THE UNITED STATESJanuary 9, 2017Ms. Cantwell (for herself, Ms. Murkowski, Mr. Wyden, Mrs. Murray, Mr. Merkley, and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationJune 5, 2017Reported by Mr. Thune, without amendmentA BILLTo remove the sunset provision of section 203 of Public Law 105–384 and for other purposes.
	
 1.Dungeness crab fishery managementSection 203 of the Act entitled An Act to approve a governing international agreement between the United States and the Republic of Poland, and for other purposes, approved November 13, 1998 (Public Law 105–384; 16 U.S.C. 1856 note), is amended—
 (1)by striking subsection (i); and (2)by redesignating subsection (j) as subsection (i).June 5, 2017Reported without amendment